DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 12-19, and 26-30 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-11, and 20-25 are cancelled.  Claim 12 is amended.  Claims 26-30 are new.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 Jul. 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Response to Amendment
	The amendments filed on 6 Jan. 2021 have been entered.

Response to Arguments
	In order to address Applicants amendments, the rejection of claims 12-19 under 35 USC 101 because the claim is directed to an abstract idea and mathematical relationship without significantly more is withdrawn.
	In order to address Applicants amendments, the rejection of claims 12-13 and 17-18 under 35 USC 102(a)(1) as being anticipated by Liu et al. (CN 101112330 A1-English translation; published 30 Jan. 2008) is withdrawn.

	In order to address Applicants amendments, the rejection of claims 12-19 under 35 USC 103 as being unpatentable over Liu et al. (CN 101112330 A1-English translation; published 2008), in view of Nishino et al. (US 2016/0220208 A1; published 4 Aug. 2016), in further view of De Dosso et al. (Cancer Chemother. Pharmacol.; published 2013) is withdrawn.

New Grounds of Rejection
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-19, and 26-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas and laws of nature without significantly more. The claim(s) recite(s) determining (e1) a coefficient β2 that represents impact of a factor to the tumor volumes of the mice in the control group, and (e2) a coefficient β4 that represents impact of the factor to the tumor volumes of the mice in the treatment group, according to the linear mixed model of 
    PNG
    media_image1.png
    105
    585
    media_image1.png
    Greyscale
; and (f) evaluating (f1) the impact factor to tumor growth based on the coefficient β2, and (f2) the impact of the factor to tumor treatment by the drug based on the coefficient β4. This judicial exception is not integrated into a practical application because nothing is done as a result of the determinations, calculations, and 

Applicants Arguments
	Applicants assert that like example 41 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the combination of additional elements in the claim integrates the exception into a practical application.  The combination of additional elements uses the mathematical formulas and calculations in a specific manner that sufficiently limits the use of the mathematical concepts to a practical application of conducting a mouse clinical trial.  Even though some of the elements recited in the claimed method may be conventional, the additional element as a whole has integrated the abstract idea into a practical application.

Applicant's arguments filed 6 Jan. 2021 have been fully considered but they are not persuasive. Instant claim 12 is directed to a process and thus satisfies step 1 of eligibility analysis   Step 2A of the eligibility analysis asks whether the claim is directed to a judicial exception.  Claim 12 is directed to a Judicial Exception because claim 1 is directed to the abstract idea and mathematical concept of determining coefficient β2 and coefficient β4 according to a linear regression model and mathematical concept.  Step 2B of the eligibility analysis asks whether the claim recites additional elements that integrate the judicial exception into a practical application.  One way to demonstrate such an integration is when the additional 3.  However, at pg. 6, Liu teaches a tumor volume of about 100 mm3.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12-13, 17-19, and 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 101112330 A1-English translation; published 30 Jan. 2008), in view of Nishino et al. (US 2016/0220208 A1; published 4 Aug. 2016).

	Liu et al. teach as discussed above and as discussed in the Office action filed on 7 Jul. 2020.  Liu et al. teach that each Nod-SCID mouse was injected subcutaneously with MCF-7 cells (reads on (a) obtaining a tumor sample derived from a patient; (b) grafting the tumor 
	Liu et al. do not teach the steps (e) determining (e1) a coefficient β2 that represents impact factor to tumor volumes of the mice in the control group, and (e2) a coefficient β4 that represents the impact factor to the tumor volumes of the mice in the treatment group according to the above linear mixed model formula; and (f) evaluating (f1) the impact factor to tumor growth based on the coefficient β2, and (f2) the impact of the factor to tumor treatment by the drug based on the coefficient β4.
	Nishino et al. teach as discussed in the Office action filed on 7 Jul. 2020.  Nishino et al. teach that a third model was adjusted for time, loge V0, and clinical characteristics shown in table 1, to determine if the clinical variable has a significant impact on tumor growth…In the third model adjusted for clinical variables and loge V0, stage of diagnosis (stage IV vs. others), TKI (getfitnib or erlotinib), and smoking status were significant predictors in the volume after nadir (see [0083]-[0089]).  Nishino et al. claim methods for assessing tumor growth rate in a patient (see claims 1-6).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Liu et al. (mouse clinical trial) by evaluating the impact of a factor to tumor growth and to tumor treatment by a drug using a linear mixed model effect as taught by Nishino et al. because it would advantageously enable determining whether the drug 2 that represents impact factor to tumor volumes of the mice in the control group, and (e2) a coefficient β4 that represents the impact factor to the tumor volumes of the mice in the treatment group according to the above linear mixed model formula; and (f) evaluating (f1) the impact factor to tumor growth based on the coefficient β2, and (f2) the impact of the factor to tumor treatment by the drug based on the coefficient β4 merely state non-functional abstract ideas and mental limitations.  The limitations are non-functional because no active step is carried out as a consequence of the determining and evaluating steps. Similarly the following limitations recite non-function abstract ideas and mental limitations: (i) determining that the factor accelerates tumor growth if β2 is more than 0; (ii) determining that the factor acts adversely to the drug in treating tumor if β2 is less than 0; (iii) determining that the factor acts adversely to the drug in treating a tumor if β4 is more than 0; (iv) determining that the factor acts positively to a drug in treating tumor if β4 is less than 0.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Liu by conducting a second trial based on the impact factor in the evaluation step as taught by Nishino because it would advantageously enable determining whether an altered treatment regimen had an effect on tumor growth.

Claims 12-19, and 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 101112330 A1-English translation; published 30 Jan. 2008), in view of Nishino et al. (US 2016/0220208 A1; published 4 Aug. 2016), in further view of Baek et al. (Cancer Res. Treat.; published 2006; see IDS filed on 23 Jul. 2020).

	Liu et al. teach as discussed above.

	 Nishino et al. teach as discussed above.
	Baek et al. teach the increased ERCC expression correlates with improved outcome of patients treated with cisplatin as an adjuvant therapy for curatively resected gastric cancer (see title).  Baek et al. teach that ERCC1 gene prevents mutations and other injuries to the DNA via the nucleotide excision and repair pathway, and this pathway is essential to the repair of the cisplatin DNA adducts (see pg. 20).  Baek et al. teach that the disease free survival and overall survival of the gastic cancer patients who received cisplatin-based adjuvant chemotherapy after curative resection were higher for those patients showing ERCC1 gene overexpression (see pg. 23).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Liu et al. by further evaluating whether the expression level of ERCC1 and the efficacy of cisplatin in patients by using the linear mixed model of Nishino et al. as taught by Nishino et al. and Baek et al. because it would advantageously enable evaluating whether ERCC1 and cisplatin treatment have a significant effect on cancer treatment.


Applicants Arguments
	Applicants assert that none of the cited references teaches or indicates determining the coefficient β2 the coefficient β4 according to the recited linear mixed model and the evaluation step based on the coefficients.  

Applicant's arguments filed 6 Jan. 2021 have been fully considered but they are not persuasive.  The limitations of determining the coefficient β2 and the coefficient β4 are non-functional mental limitations that require the use of a mathematical formula, which is a non-2 is more than 0; (ii) determining that the factor acts adversely to the drug in treating tumor if β2 is less than 0; (iii) determining that the factor acts adversely to the drug in treating a tumor if β4 is more than 0; (iv) determining that the factor acts positively to a drug in treating tumor if β4 is less than 0.  The limitations are mental limitations because they require mentally comparing the result of a calculation with 0 to make a determination.  Nothing is done as a result of the determination. Further, it would have been obvious to one of ordinary skill in the art to use various mathematical formulas in order to gain the advantage of calculating and analyzing the data in a desired manner.

 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618